Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on July 26, 2021, the applicant has submitted an amendment filed on October 20, 2021; amending claim 10; and arguing to traverse the obviousness rejection of claims 1 and 9-16.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed on October 20, 2021, with respect to claims 1 and 9-16 have been fully considered and are persuasive.  The obviousness rejection of claims 1 and 9-16 has been withdrawn. 
Amended claim 10 no longer has issues under 35 U.S.C. 112 (b) or 35 U.S.C 112 (pre-AIA ), second paragraph.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: as applicant properly point out on page 5 of the remarks, that Othman “does not disclose nor suggest the step (a) of direct estimation from the input image of at least one candidate angular deviation of an orientation of said input image with respect to a reference orientation, by means of a convolutional neural network.” It is for this reason and in combination with all of the other elements of the claims that claims 1-16 are allowable over Othman or any of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665